EXHIBIT 10

PEOPLES ENERGY CORPORATION
INDEMNIFICATION AGREEMENT

 

THIS INDEMNIFICATION AGREEMENT

(this "Agreement") is entered into as of the ___ day of __________, 2005, by and
between PEOPLES ENERGY CORPORATION, an Illinois corporation (the "Company") and
_______________ ("Indemnitee").



RECITALS

A. The Company is aware that competent and experienced persons are increasingly
reluctant to serve or continue serving as directors or officers of companies
unless they are protected by comprehensive liability insurance and adequate
indemnification due to the increased exposure to litigation costs and risks
resulting from service to such companies that often bear no relationship to the
compensation of such directors or officers.

B. The statutes and judicial decisions regarding the duties of directors and
officers often fail to provide directors and officers with adequate, reliable
knowledge of the legal risks to which they are exposed or the manner in which
they are expected to execute their fiduciary duties and responsibilities.

C. The Company and the Indemnitee recognize that plaintiffs often seek damages
in such large amounts, and the costs of litigation may be so great (whether or
not the case is meritorious), that the defense and/or settlement of such
litigation can create an extraordinary burden on the personal resources of
directors and officers.

D. The board of directors of the Company has concluded that, to attract and
retain competent and experienced persons to serve as directors and officers of
the Company, it is not only reasonable and prudent but necessary to promote the
best interests of the Company and its stockholders for the Company to
contractually indemnify its directors and certain of its officers in the manner
set forth herein, and to assume for itself liability for expenses and damages in
connection with claims against such directors and officers in connection with
their service to the Company as provided herein.

E. The Company desires and has requested the Indemnitee to serve or continue to
serve as a director and/or officer of the Company, and the Indemnitee only is
willing to serve, or to continue to serve, as a director and/or officer of the
Company if the Indemnitee is furnished the indemnity provided for herein by the
Company.

NOW, THEREFORE,

in consideration of the foregoing premises and the mutual covenants and
agreements set forth below, the parties hereto, intending to be legally bound,
hereby agree as follows:





--------------------------------------------------------------------------------



Definitions

. For purposes of this Agreement, the following terms shall have the
corresponding meanings set forth below:



"Claim" means a claim or action asserted by a Person in a Proceeding.

"Company Action" means a Proceeding in which a Claim has been brought by or in
the name of the Company to procure a judgment in its favor.

"Covered Entity" means the Company, any subsidiary of the Company or any other
Person for which Indemnitee is or was or may be deemed to be serving at the
request of the Company, or any subsidiary of the Company, as a director,
officer, employee, controlling person, agent or fiduciary.

"Disinterested Director" means, with respect to any determination contemplated
by this Agreement, any Person who, as of the time of such determination, is a
member of the Company's board of directors but is not a party to any Proceeding
then pending with respect to any Indemnification Event.

"ERISA" means Employee Retirement Income Security Act of 1974, as amended, or
any similar Federal statute then in effect.

"Exchange Act" means the Securities Exchange Act of 1934, as amended, or any
similar Federal statute then in effect.

"Expenses" means any and all direct and indirect fees and costs, retainers,
court costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating, printing and binding costs, telephone charges, postage and delivery
service fees and all other disbursements or expenses of any type or nature
whatsoever reasonably incurred by Indemnitee (including fees of investment
bankers, accountants and, subject to the limitations set forth in Section 3(c)
below, reasonable attorneys' fees) in connection with or arising from an
Indemnification Event, including, without limitation: (i) the investigation or
defense of a Claim; (ii) being, or preparing to be, a witness or otherwise
participating, or preparing to participate, in any Proceeding; (iii) furnishing,
or preparing to furnish, documents in response to a subpoena or otherwise in
connection with any Proceeding; (iv) any appeal of any judgment, outcome or
determination in any Proceeding (including, without limitation, any premium,
security for and other costs relating to any cost bond, supersedeas bond or any
other appeal bond or its equivalent); (v) establishing or enforcing any right to
indemnification under this Agreement (including, without limitation, pursuant to
Section 2(c) below), Illinois law or otherwise, regardless of whether Indemnitee
is ultimately successful in such action, unless as a part of such action, a
court of competent jurisdiction over such action determines that each of the
material assertions made by Indemnitee as a basis for such action was not made
in good faith or was frivolous; (vi) Indemnitee's defense of any Proceeding
instituted by or in the name of the Company under this Agreement to enforce or
interpret any of the terms of this Agreement (including, without limitation,
costs and expenses incurred with respect to Indemnitee's counterclaims and
cross-claims made in such action); and (vii) any Federal, state, local or
foreign taxes imposed on Indemnitee as a result of the actual

2



--------------------------------------------------------------------------------



or deemed receipt of any payments under this Agreement, including all interest,
assessments and other charges paid or payable with respect to such payments.

An "Indemnification Event" shall be deemed to have occurred if Indemnitee was or
is or becomes, or is threatened to be made, a party to or witness or other
participant in, or was or is or becomes obligated to furnish or furnishes
documents in response to a subpoena or otherwise in connection with, any
Proceeding by reason of the fact that Indemnitee is or was or may be deemed a
director, officer, employee, controlling person, agent or fiduciary of any
Covered Entity, or by reason of any action or inaction on the part of Indemnitee
while serving in any such capacity (including, without limitation, rendering any
written statement that is a Required Statement or is made to another officer or
employee of the Covered Entity to support a Required Statement).



"Independent Legal Counsel" means an attorney or firm of attorneys designated by
the Indemnitee that is satisfactory to a majority of the Disinterested Directors
(or, if there are no Disinterested Directors, the Company's board of directors)
that is experienced in matters of corporate law and neither presently is, nor in
the twenty-four (24) months prior to such designation has been, retained to
represent: (i) the Company or Indemnitee in any matter material to either such
party, or (ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder.



"Losses" means any and all losses, claims, damages, liabilities, judgments,
fines, penalties, settlement payments, awards and amounts of any type whatsoever
incurred by Indemnitee in connection with or arising from an Indemnification
Event.

"Organizational Documents" means any and all organizational documents, charters
or similar agreements or governing documents, including, without limitation (i)
with respect to a corporation, its certificate of incorporation and bylaws, (ii)
with respect to a limited liability company, its operating agreement, and (iii)
with respect to a limited partnership, its partnership agreement.

"Person" means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization or other enterprise or government or agency or
political subdivision thereof.

"Proceeding" means any threatened, pending or completed claim, action, suit,
proceeding, arbitration or alternative dispute resolution mechanism,
investigation (formal or informal), inquiry, administrative hearing, appeal or
any other actual, threatened or completed proceeding, whether brought in the
right of a Covered Entity or otherwise and whether of a civil (including
intentional or unintentional tort claims), criminal, administrative, arbitrative
or investigative nature.

"Required Statement" means a written statement of a Person that is required to
be, and is, filed with the SEC regarding the design, adequacy or evaluation of a
Covered Entity's internal controls or the accuracy, sufficiency or completeness
of reports or statements filed by a Covered Entity with the SEC pursuant to
federal law and/or administrative regulations, including without limitation, the
certifications

3



--------------------------------------------------------------------------------



contemplated by Sections 302 and 906 of the Sarbanes-Oxley Act of 2002, as
amended, or any rule or regulation promulgated pursuant thereto.

"Reviewing Party" means, with respect to any determination contemplated by this
Agreement, any one of the following: (i) a majority vote of a quorum consisting
of the Disinterested Directors; (ii) a committee consisting solely of
Disinterested Directors, even if such Persons would not constitute a quorum of
the Company's board of directors, so long as such committee was designated by a
majority of the Disinterested Directors; (iii) in the absence of any
Disinterested Directors and upon the written consent of Indemnitee, the
Company's stockholders; or (iv) Independent Legal Counsel (in which case, any
determination shall be evidenced by the rendering of a written opinion).

"SEC" means the Securities and Exchange Commission.

"Securities Act" means the Securities Act of 1933, as amended, or any similar
Federal statute then in effect.

Indemnification

.



Indemnification of Losses and Expenses. If an Indemnification Event has
occurred, then, subject to Section 9 below, the Company shall indemnify and hold
harmless Indemnitee, to the fullest extent permitted by law, against any and all
Losses and Expenses, but only if the Indemnitee acted in good faith and in a
manner Indemnitee reasonably believed to be in, or not opposed to, the best
interests of the Company, and, with respect to any criminal Proceeding, had no
reasonable cause to believe Indemnitee's conduct was unlawful. The termination
of any Proceeding by judgment, court order, settlement or conviction or on plea
of nolo contendere, or its equivalent, shall not, of itself, create a
presumption that Indemnitee (i) did not act in good faith in a manner which he
reasonably believed to be in, or not opposed to, the best interests of the
Company, or (ii) with respect to any criminal Proceeding, had reasonable cause
to believe that Indemnitee's conduct was unlawful. Any indemnification provided
for herein shall be made no later than forty-five (45) days after receipt by the
Company of the Notice as required by Section 3(a) below and subject additionally
to Section 4 below.

Limitation with Respect to Company Actions. Notwithstanding the foregoing, the
Company shall not indemnify and hold harmless Indemnitee with respect to any
Losses (as opposed to Expenses) in connection with or arising from any Company
Action. Furthermore, the Company shall not indemnify and hold harmless
Indemnitee with respect to any Expenses in connection with or arising from any
Company Action as to which the Indemnitee shall have been finally adjudged to be
liable to the Company by a court of competent jurisdiction due to Indemnitee's
willful misconduct of a culpable nature in the performance of the Indemnitee's
duties to the Company, unless, and then only to extent that, any court in which
such Company Action was brought shall determine upon application that, despite
the adjudication of liability, but in view of all the circumstances of the case,
the Indemnitee is fairly and reasonably entitled to Expenses for such
indemnification as such court shall deem proper.

Advancement of Expenses. The Company shall advance Expenses to or on behalf of
Indemnitee as soon as practicable, but in any event not later than 20 days after
written request therefor by Indemnitee which request shall be accompanied by
vouchers,

4



--------------------------------------------------------------------------------



invoices or similar evidence documenting in reasonable detail the Expenses
incurred or to be incurred by Indemnitee. The Indemnitee hereby undertakes to
repay such amounts advanced only if, and to the extent that, it shall ultimately
be determined that Indemnitee is not entitled to be indemnified by the Company
as authorized under Illinois law.

Contribution. If, and to the extent, the indemnification of Indemnitee provided
for in Section 2(a) above for any reason is held by a court of competent
jurisdiction not to be permissible for liabilities arising under Federal
securities laws or ERISA, then the Company, in lieu of indemnifying Indemnitee
under this Agreement, shall contribute to the amount paid or payable by
Indemnitee as a result of such Losses or Expenses (i) in such proportion as is
appropriate to reflect the relative benefits received by the Covered Entities
and all officers, directors or employees of the Covered Entities other than
Indemnitee who are jointly liable with Indemnitee (or would be if joined in such
Proceeding), on the one hand, and Indemnitee, on the other hand, or (ii) if the
allocation provided by clause (i) above is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) above but also the relative fault of the Covered
Entities and all officers, directors or employees of the Covered Entities other
than Indemnitee who are jointly liable with Indemnitee (or would be if joined in
such Proceeding), on the one hand, and the Indemnitee, on the other hand, in
connection with the action or inaction that resulted in such Losses or Expenses,
as well as any other relevant equitable considerations. The relative fault of
the Covered Entities and all officers, directors or employees of the Covered
Entities other than Indemnitee who are jointly liable with Indemnitee (or would
be if joined in such Proceeding), on the one hand, and Indemnitee, on the other
hand, shall be determined by reference to, among other things, the degree to
which their actions were motivated by intent to gain personal profit or
advantage, the degree to which their liability is primary or secondary, and the
degree to which their conduct is active or passive. No Person found guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
found guilty of such fraudulent misrepresentation.

Indemnification Procedures

.



Notice of Indemnification Event. Indemnitee shall give the Company notice as
soon as practicable of any Indemnification Event of which Indemnitee becomes
aware, provided that any failure to so notify the Company shall not relieve the
Company of any of its obligations under this Agreement, except if, and then only
to the extent that, such failure increases the liability of the Company under
this Agreement. In addition, Indemnitee shall give the Company such information
and cooperation as it may reasonably require and as shall be within Indemnitee's
power.

Notice to Insurers. If, at the time the Company receives notice of an
Indemnification Event pursuant to Section 3(a) above, the Company has liability
insurance in effect which may cover such Indemnification Event, the Company
shall give prompt written notice of such Indemnification Event to the insurers
in accordance with the procedures set forth in each of the applicable policies
of insurance. The Company shall thereafter take all necessary or desirable
action to cause such insurers to pay, on behalf of Indemnitee, all amounts
payable as a result of such Indemnification Event in accordance with the terms
of such policies; provided that nothing in this Section 3(b) shall affect the
Company's obligations under this Agreement or the Company's obligations to
comply with the provisions of this Agreement in a timely manner as provided.

5



--------------------------------------------------------------------------------



Selection of Counsel. If the Company shall be obligated hereunder to pay or
advance Expenses or indemnify Indemnitee with respect to any Losses, the Company
shall be entitled to assume the defense of any related Claims, with counsel
selected by the Company. After the retention of such counsel by the Company, the
Company will not be liable to Indemnitee under this Agreement for any fees of
counsel subsequently incurred by Indemnitee with respect to the defense of such
Claims; provided that: (i) Indemnitee shall have the right to employ counsel in
connection with any such Claim at Indemnitee's expense; and (ii) if (A) the
employment of counsel by Indemnitee has been previously authorized by the
Company, (B) counsel for Indemnitee shall have provided the Company with written
advice that there may reasonably be expected to exist a conflict of interest
between the Company and Indemnitee in the conduct of any such defense, or (C)
the Company shall not continue to retain such counsel to defend such Claim, then
the fees and expenses of Indemnitee's counsel shall be at the expense of the
Company. The Company may not settle or compromise any claim or consent to the
entry of any judgment with respect to which indemnification is being sought
hereunder without the prior written consent of the Indemnitee (such consent not
to be unreasonably withheld).

Determination of Right to Indemnification.

Successful Proceeding. To the extent Indemnitee has been successful, on the
merits or otherwise, in defense of any Proceeding referred to in Sections 2(a)
or 2(b), the Company shall indemnify Indemnitee against Losses and Expenses
incurred by him in connection therewith. If Indemnitee is not wholly successful
in such Proceeding, but is successful, on the merits or otherwise, as to one or
more but less than all Claims in such Proceeding, the Company shall indemnify
Indemnitee against all Losses and Expenses actually or reasonably incurred by
Indemnitee in connection with each successfully resolved Claim.

Other Proceedings. In the event that Section 4(a) is inapplicable, the Company
shall nevertheless indemnify Indemnitee, unless, but then only to the extent
that, a Reviewing Party chosen pursuant to Section 4(c) determines that
Indemnitee has not met the applicable standard of conduct set forth in
Sections 2(a) or 2(b), as applicable, as a condition to such indemnification.

Reviewing Party Determination. No such indemnification shall be made, however,
unless and until in each specific case there has been a determination that
Indemnitee has met the applicable standard of conduct set forth in Sections 2(a)
or 2(b), as applicable. As a condition to any such indemnification, a Reviewing
Party chosen by the Company's board of directors shall make such determination,
subject to the following:

A Reviewing Party so chosen shall act in good faith to assure Indemnitee a
complete opportunity to present to such Reviewing Party Indemnitee's case that
Indemnitee has met the applicable standard of conduct.

Indemnitee shall be deemed to have acted in good faith if Indemnitee's action is
based on the records or books of account of a Covered Entity, including, without
limitation, its financial statements, or on information supplied to Indemnitee
by the officers or employees of a Covered Entity in the course of their duties,

6



--------------------------------------------------------------------------------



or on the advice of legal counsel for a Covered Entity or on information or
records given, or reports made, to a Covered Entity by an independent certified
public accountant or by an appraiser or other expert selected with reasonable
care by a Covered Entity. In addition, the knowledge and/or actions, or failure
to act, of any director, officer, agent or employee of a Covered Entity shall
not be imputed to Indemnitee for purposes of determining the right to
indemnification under this Agreement. Whether or not the foregoing provisions of
this Section 4(c)(ii) are satisfied, it shall in any event be presumed that
Indemnitee has at all times acted in good faith and in a manner Indemnitee
reasonably believed to be in or not opposed to the best interests of the
Company. Any Person seeking to overcome this presumption shall have the burden
of proof and the burden of persuasion, by clear and convincing evidence.

If a Reviewing Party chosen pursuant to this Section 4(c) shall not have made a
determination whether Indemnitee is entitled to indemnification within
forty-five (45) days after receipt by the Company of the request therefor, the
requisite determination of entitlement to indemnification shall be deemed to
have been made and Indemnitee shall be entitled to such indemnification, absent
(A) a misstatement by Indemnitee of a material fact, or an omission of a
material fact necessary to make Indemnitee's statement not materially
misleading, in connection with the request for indemnification, or (B) a
prohibition of such indemnification under applicable law; provided, however,
that such 45 day period may be extended for a reasonable time, not to exceed an
additional fifteen (15) days, if the Reviewing Party in good faith requires such
additional time for obtaining or evaluating documentation and/or information
relating thereto; and provided, further, that the foregoing provisions of this
Section 4(c)(iii) shall not apply if (I) the determination of entitlement to
indemnification is to be made by the stockholders of the Company, (II), a
special meeting of stockholders is called by the board of directors of the
Company for such purpose within thirty (30) days after the stockholders are
chosen as the Reviewing Party, (III) such meeting is held for such purpose
within sixty (60) days after having been so called, and (IV)such determination
is made thereat.

Appeal to Court. Notwithstanding a determination by a Reviewing Party chosen
pursuant to Section 2(c) that Indemnitee is not entitled to indemnification with
respect to a specific Claim or Proceeding (an "Adverse Determination"),
Indemnitee shall have the right to apply to the court in which that Claim or
Proceeding is or was pending or any other court of competent jurisdiction for
the purpose of enforcing Indemnitee's right to indemnification pursuant to this
Agreement, provided that Indemnitee shall commence any such Proceeding seeking
to enforce Indemnitee's right to indemnification within one (1) year following
the date upon which Indemnitee is notified in writing by the Company of the
Adverse Determination. In the event of any dispute between the parties
concerning their respective rights and obligations hereunder, the Company shall
have the burden of proving that the Company is not obligated to make the payment
or advance claimed by Indemnitee.

Presumption of Success. The Company acknowledges that a settlement or other
disposition short of final judgment shall be deemed a successful resolution for
purposes of Section 4(a) if it permits a party to avoid expense, delay,
distraction, disruption or uncertainty. In the event that any Proceeding to
which Indemnitee is a party is resolved in any manner (other than by adverse
judgment against Indemnitee) including, without limitation, settlement of such

7



--------------------------------------------------------------------------------



Proceeding with or without payment of money or other consideration, it shall be
presumed that Indemnitee has been successful on the merits or otherwise in such
Proceeding. Anyone seeking to overcome this presumption shall have the burden of
proof and the burden of persuasion, by clear and convincing evidence.

Additional Indemnification Rights; Non-exclusivity

.



Scope. The Company hereby agrees to indemnify Indemnitee to the fullest extent
permitted by law, even if such indemnification is not specifically authorized by
the other provisions of this Agreement or any other agreement, the
Organizational Documents of any Covered Entity or by applicable law. In the
event of any change after the date of this Agreement in any applicable law,
statute or rule which expands the right of an Illinois corporation to indemnify
a member of its board of directors or an officer, employee, controlling person,
agent or fiduciary, it is the intent of the parties hereto that Indemnitee shall
enjoy by this Agreement the greater benefits afforded by such change. In the
event of any change in any applicable law, statute or rule which narrows the
right of an Illinois corporation to indemnify a member of its board of directors
or an officer, employee, controlling person, agent or fiduciary, such change, to
the extent not otherwise required by such law, statute or rule to be applied to
this Agreement, shall have no effect on this Agreement or the parties rights and
obligations hereunder except as set forth in Section 9(a) hereof.

Non-exclusivity. The rights to indemnification, contribution and advancement of
Expenses provided in this Agreement shall not be deemed exclusive of, but shall
be in addition to, any other rights to which Indemnitee may at any time be
entitled under the Organizational Documents of any Covered Entity, any other
agreement, any vote of stockholders or Disinterested Directors, the laws of the
State of Illinois or otherwise. Furthermore, no right or remedy herein conferred
is intended to be exclusive of any other right or remedy, and every other right
and remedy shall be cumulative and in addition to every other right and remedy
given hereunder or now or hereafter existing at law or in equity or otherwise.
The assertion of any right or remedy hereunder or otherwise shall not prevent
the concurrent assertion of any other right or remedy. The rights to
indemnification, contribution and advancement of Expenses provided in this
Agreement shall continue as to Indemnitee for any action Indemnitee took or did
not take while serving in an indemnified capacity even though Indemnitee may
have ceased to serve in such capacity.

No Duplication of Payments.

The Company shall not be liable under this Agreement to make any payment of any
amount otherwise indemnifiable hereunder, or for which advancement is provided
hereunder, if and to the extent Indemnitee has otherwise actually received such
payment, whether pursuant to any insurance policy, the Organizational Documents
of any Covered Entity or otherwise (but specifically excluding any payment
received by the Indemnitee from any insurance policy maintained by or for the
benefit of such Indemnitee (other than the Company) so long as Indemnitee does
not by virtue thereof actually retain duplicative payments).



Mutual Acknowledgment

. Both the Company and Indemnitee acknowledge that, in certain instances,
Federal law or public policy may override applicable state law and prohibit the
Company from indemnifying its directors and officers under this Agreement or
otherwise. For example, the Company and Indemnitee acknowledge that the SEC has
taken the



8



--------------------------------------------------------------------------------



position that indemnification is not permissible for liabilities arising under
certain Federal securities laws, and Federal legislation prohibits
indemnification for certain ERISA violations. Indemnitee understands and
acknowledges that the Company has undertaken, or may be required in the future
to undertake, with the SEC to submit the question of indemnification to a court
in certain circumstances for a determination of the Company's right under public
policy to indemnify Indemnitee, and any right to indemnification hereunder shall
be subject to, and conditioned upon, any such required court determination.

Liability Insurance.

The Company shall use its reasonable efforts to maintain requisite directors and
officers indemnity insurance coverage in effect at all times (subject to
appropriate cost considerations) and the Company's Organizational Documents
shall at all times provide for indemnification and exculpation of directors to
the fullest extent permitted under applicable law. In all policies of director
and officer liability insurance, Indemnitee shall be named as an insured in such
a manner as to provide Indemnitee the same rights and benefits as are accorded
to the most favorably insured of the Company's officers and directors. The
Company shall advise Indemnitee as to the general terms of, and the amounts of
coverage provide by, any liability insurance policy described in this Section 8
and shall promptly notify Indemnitee if, at any time, any such insurance policy
will no longer be maintained or the amount of coverage under any such insurance
policy will be decreased.



Exceptions.

Any other provision herein to the contrary notwithstanding, the Company shall
not be obligated pursuant to the terms of this Agreement to indemnify
Indemnitee:



against any Losses or Expenses, or advance Expenses to Indemnitee, with respect
to Claims initiated or brought voluntarily by Indemnitee, and not by way of
defense (including, without limitation, affirmative defenses and counterclaims),
except (i) Claims to establish or enforce a right to indemnification,
contribution or advancement with respect to an Indemnification Event, whether
under this Agreement, any other agreement or insurance policy, the Company's
Organizational Documents of any Covered Entity, the laws of the State of
Illinois or otherwise, or (ii) if the Company's board of directors has approved
specifically the initiation or bringing of such Claim;

against any Losses or Expenses, or advance Expenses to Indemnitee, with respect
to Claims arising (i) with respect to an accounting of profits made from the
purchase and sale (or sale and purchase) by Indemnitee of securities of the
Company within the meaning of Section 16(b) of the Exchange Act or (ii) pursuant
to Sections 304 or 306 of the Sarbanes-Oxley Act of 2002, as amended, or any
rule or regulation promulgated pursuant thereto; or

if, and to the extent, that a court of competent jurisdiction renders a final,
unappealable decision that such indemnification is not lawful.

Remedies of Indemnitee.

Right to Petition Court. In the event that Indemnitee makes a request for
payment of Losses and Expenses or a request for an advancement of Expenses and
the Company fails to make such payment or advancement in a timely manner
pursuant to the

9



--------------------------------------------------------------------------------



terms of this Agreement, Indemnitee may petition a court of law to enforce the
Company's obligations under this Agreement.

Burden of Proof. In any judicial proceeding brought under this Section 10, the
Company shall have the burden of proving by clear and convincing evidence that
Indemnitee is not entitled to payment of Losses and Expenses hereunder.

Expenses. The Company agrees to reimburse Indemnitee in full for any Expenses
incurred by Indemnitee in connection with investigating, preparing for,
litigating, defending or settling any action brought by Indemnitee under this
Section 10, or in connection with any claim or counterclaim brought by the
Company in connection therewith.

Validity of Agreement. The Company shall be precluded from asserting in any
Proceeding, including, without limitation, an action under this Section 10, that
the provisions of this Agreement are not valid, binding and enforceable or that
there is insufficient consideration for this Agreement and shall stipulate in
court that the Company is bound by all the provisions of this Agreement.

Failure to Act Not a Defense. The failure of the Company (including its Board of
Directors or any committee thereof, Independent Legal Counsel or stockholders)
to make a determination concerning the permissibility of the payment of Losses
and Expenses or the advancement of Expenses under this Agreement shall not be a
defense in any action brought under this Section 10, and shall not create a
presumption that such payment or advancement is not permissible.

Miscellaneous

.



Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall constitute an original.

Binding Effect; Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of and be enforceable by the parties hereto and their
respective successors and assigns (including with respect to the Company, any
direct or indirect successor by purchase, merger, consolidation or otherwise to
all or substantially all of the business and/or assets of the Company) and with
respect to Indemnitee, his or her spouse, heirs, and personal and legal
representatives. The Company shall require and cause any successor or assign
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all, substantially all, or a substantial part, of the business and/or assets of
the Company, to assume and agree to perform this Agreement in the same manner
and to the same extent that the Company would be required to perform if no such
succession or assignment had taken place. This Agreement shall continue in
effect with respect to Claims relating to Indemnification Events regardless of
whether Indemnitee continues to serve as a director, officer, employee,
controlling person, agent or fiduciary of any Covered Entity.

Notice. All notices and other communications required or permitted hereunder
shall be in writing, shall be effective when given, and shall in any event be
deemed to be given (i) five (5) days after deposit with the U.S. Postal Service
or other applicable postal service, if delivered by first class mail, postage
prepaid, (ii) upon delivery, if delivered by hand,

10



--------------------------------------------------------------------------------



(iii) one (1) business day after the business day of deposit with Federal
Express or similar, nationally recognized overnight courier, freight prepaid, or
(iv) one (1) business day after the business day of delivery by confirmed
facsimile transmission, if deliverable by facsimile transmission, with copy by
other means permitted hereunder, and addressed, if to Indemnitee, to the
Indemnitee's address or facsimile number (as applicable) as set forth beneath
the Indemnitee's signature to this Agreement, or, if to the Company, at the
address or facsimile number (as applicable) of its principal corporate offices
(attention: Secretary), or at such other address or facsimile number (as
applicable) as such party may designate to the other parties hereto.

(d) Enforceability. This Agreement, when executed and delivered by the Company
in accordance with the provisions hereof, shall be a legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms.

(e) Consent to Jurisdiction. The Company and Indemnitee each hereby irrevocably
consent to the jurisdiction and venue of the federal or state courts located in
the State of Illinois for all purposes in connection with any Proceeding which
arises out of or relates to this Agreement and agree that any Proceeding
instituted under this Agreement shall be commenced, prosecuted and continued
only in the federal or state courts located in the State of Illinois.

(f) Severability. The provisions of this Agreement shall be severable in the
event that any of the provisions hereof (including any provision within a single
section, paragraph or sentence) are held by a court of competent jurisdiction to
be invalid, void or otherwise unenforceable, and the remaining provisions shall
remain enforceable to the fullest extent permitted by law. Furthermore, to the
fullest extent possible, the provisions of this Agreement (including, without
limitation, each portion of this Agreement containing any provision held to be
invalid, void or otherwise unenforceable that is not itself invalid, void or
unenforceable) shall be construed so as to give effect to the extent manifested
by the provision held invalid, illegal or unenforceable.

(g) Choice of Law. This Agreement shall be governed by and its provisions shall
be construed and enforced in accordance with, the laws of the State of Illinois,
without regard to the conflict of laws principles thereof.

(h) Subrogation. In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee (other than with respect to any rights of recovery under any
insurance policy maintained by the Indemnitee or by any Person (other than the
Company) for and on behalf of the Indemnitee) who shall execute all documents
required and shall do all acts that may be necessary to secure such rights and
to enable the Company effectively to bring suit to enforce such rights.

(i) Amendment and Termination. No amendment, modification, termination or
cancellation of this Agreement shall be effective unless it is in a writing
signed by the parties to be bound thereby. Notice of same shall be provided to
all parties hereto. No waiver of any of the provisions of this Agreement shall
be deemed or shall constitute a waiver of any other provisions hereof (whether
or not similar) nor shall such waiver constitute a continuing waiver.

11



--------------------------------------------------------------------------------



(j) No Construction as Employment Agreement. Nothing contained in this Agreement
shall be construed as giving Indemnitee any right to be retained or continue in
the employ or service of any Covered Entity.

[remainder of page intentionally left blank;
signature page follows]

 

12



--------------------------------------------------------------------------------



In Witness Whereof, the parties hereto have executed this Agreement on and as of
the day and year first above written.

 

____________________________,

 

an Illinois corporation

 

 

 

By: _______________________________

 

Name: _____________________________

 

Title: ______________________________

 

 

 

 

 

 

 

Address: _____________________________

 

____________________________________

 

____________________________________

 

Fax No.: _____________________________

 

 

 

 

 

INDEMNITEE:

 

 

 

 

 

Name: _______________________________

 

 

 

Address: _____________________________

 

____________________________________

 

____________________________________

 

Fax No.: _____________________________

 

 